DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claims 77-86 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US Patent No. 11,140,497. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 disclose every limitation of claims 77-86 in the instant application.
Claims 87-96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-20 of US Patent No. 11,140,497. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10-20 disclose every limitation of claims 87-96 in the instant application.


For Example see below:
Instant Application
US Patent No. 11,140,497
77. A method for improving sound quality of a bone conduction headset, comprising: providing a bone conduction headset, the bone conduction headset including a vibration unit and a headset bracket, the vibration unit at least including a contact surface directly or indirectly contacting with a user, the headset bracket providing a force between the contact surface and the user, the force between the contact surface and the user being larger than a first threshold and smaller than a second threshold.
1. A method for improving sound quality of a bone conduction headset, comprising: providing a bone conduction headset, the bone conduction headset including a vibration unit and a headset bracket, the vibration unit at least including a contact surface directly or indirectly contacting with a user, the headset bracket providing a force between the contact surface and the user, the force between the contact surface and the user being larger than a first threshold and smaller than a second threshold, wherein transmission of a low frequency vibration between the contact surface and the user when the force is at the first threshold is better than transmission of the low frequency vibration between the contact surface and the user when the force is at the second threshold.
87. A bone conduction headset, comprising: a vibration unit and a headset bracket, the vibration unit including at least a contact surface directly or indirectly being in contact with a user, the headset bracket providing a force between the contact surface and the user, the force between the contact surface and the user being larger than a first threshold and smaller than a second threshold, wherein transmission of a high frequency vibration between the contact surface and the user when the force is at the second threshold is better than transmission of the high frequency vibration between the contact surface and the user when the force is at the first threshold.
10. A bone conduction headset, comprising: a vibration unit and a headset bracket, the vibration unit including at least a contact surface directly or indirectly being in contact with a user, the headset bracket providing a force between the contact surface and the user, the force between the contact surface and the user being larger than a first threshold and smaller than a second threshold, wherein transmission of a low frequency vibration between the contact surface and the user when the force is at the first threshold is better than transmission of the low frequency vibration between the contact surface and the user when the force is at the second threshold.

18. The headset of claim 10, wherein transmission of a high frequency vibration between the contact surface and the user when the force is at the second threshold is better than transmission of the high frequency vibration between the contact surface and the user when the force is at the first threshold.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 77 and 78 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasic (US 2014/0064533).
Regarding claim 77, Kasic discloses a method for improving sound quality of a bone conduction headset, comprising: providing a bone conduction headset (bone conduction headset 100, Figs. 1-2), the bone conduction headset including a vibration unit and a headset bracket (vibration unit 20, band 100, Figs. 1, 2), the vibration unit at least including a contact surface directly or indirectly contacting with a user, the headset bracket providing a force between the contact surface and the user, the force between the contact surface and the user being larger than a first threshold and smaller than a second threshold (vibration unit 20 with contact surface makes contact with user surface 17 with band 100 providing a normal force 15 between the contact surface and the user, said force between the contact surface and user being larger than 0.1 N and less than 5 N, [0022], [0031], [0065], Fig. 1).  

Regarding claim 78, Kasic discloses wherein the first threshold is 0.1 N, and the second threshold is 5N (force for anchoring between contact surface and user selected between 0.1 N and 5 N, [0022]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 81-84 are rejected under 35 U.S.C. 103 as being unpatentable over Kasic (US 2014/0064533).

Regarding claims 81-84, while Kasic does not specifically teach wherein the force between the contact surface and the user is larger than 0.2N and smaller than 4N, or an increasingly narrower range such as, wherein the force between the contact surface and the user is larger than 0.2N and smaller than 3N, wherein the force between the contact surface and the user is larger than 0.2N and smaller than 1.5N, or wherein the force between the contact surface and the user is larger than 0.3N and smaller than 1.5N, Kasic does teach using multiples ranges such as having a force larger than 0.1 N and smaller than 5 N or having a force larger than 0.25 N and smaller than 10 N (force between 0.1 N and 5N, and force between 0.25 N and 10 N, Kasic: [0022], [0031]) and it is well known in the art to utilize a more narrower range within a disclosed wider range, when said wider range mentions it is desirable to be above a first threshold and smaller than a second threshold.
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the force between the contact surface and the user of Kasic to be within an even more narrow range such as wherein the force between the contact surface and the user is larger than 0.2N and smaller than 4N, or an increasingly narrower range such as, wherein the force between the contact surface and the user is larger than 0.2N and smaller than 3N, wherein the force between the contact surface and the user is larger than 0.2N and smaller than 1.5N, or wherein the force between the contact surface and the user is larger than 0.3N and smaller than 1.5N in order to achieve a specific tuning or dialing in of the bone conduction device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/Primary Examiner, Art Unit 2651